Case: 20-60118        Document: 00515687297             Page: 1      Date Filed: 12/29/2020




               United States Court of Appeals
                    for the Fifth Circuit                                 United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                         December 29, 2020
                                      No. 20-60118                          Lyle W. Cayce
                                    Summary Calendar                             Clerk


   Shirley Abels,

                                                                    Plaintiff—Appellant,

                                            versus

   Kenneth J. Braithwaite, Secretary of the Navy,
   Department of the Navy1,

                                                                   Defendant—Appellee.


                     Appeal from the United States District Court
                       for the Southern District of Mississippi
                                 USDC 1:18-CV-196


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
           Shirley Abels appeals the district court’s dismissal of her 42 U.S.C.
   § 2000e et seq. (“Title VII”) action. The case was dismissed because her


           1
            Kenneth J. Braithwaite has been automatically substituted as a party as successor
   to Richard V. Spencer. Fed. R. Civ. P. 25(d).
           *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60118      Document: 00515687297          Page: 2   Date Filed: 12/29/2020




                                    No. 20-60118


   claim was time barred under 29 C.F.R. § 1614.105(a)(1), as she failed to
   initiate contact with an EEO counselor within 45 days of the alleged
   discriminatory action.
          In 2016, Abels was employed as a financial technician for Naval
   Construction Group Two in Gulfport, Mississippi, with a GS-7 paygrade. On
   September 18, 2016, Abels’s paygrade was reclassified to GS-6. Several
   months later, on December 22, 2016, Abels learned information that led her
   to believe her reclassification had been made on the basis of discriminatory
   animus. She contacted an EEO counselor on January 30, 2017.
          We review a district court’s grant of a motion to dismiss de novo. In re
   Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007). It is
   undisputed that Abels learned, on August 8, 2016, that her paygrade would
   be reclassified. Nor is it disputed that her paygrade was downgraded on
   September 18, 2016. But, Abels argues that the limitations period should have
   begun on December 22, 2016, the date she became aware of the possibility
   that animus motivated her paygrade reclassification.
          The discovery rule is inapplicable to Abels’s discrimination claim.
   “This Circuit has . . . consistently focused on the date that plaintiff knew of
   the discriminatory act.” Merrill v. S. Methodist Univ., 806 F.2d 600, 605 (5th
   Cir. 1986); see id. (“[The leading case on this subject] emphasizes that the
   limitations period starts running on the date the discriminatory act occurs.”);
   see also Miller v. Potter, 359 F. App’x 535, 537 (5th Cir. 2010) (per curiam)
   (“To allow plaintiffs to raise employment discrimination claims whenever
   they begin to suspect that their employers had illicit motives would




                                         2
Case: 20-60118         Document: 00515687297               Page: 3       Date Filed: 12/29/2020




                                           No. 20-60118


   effectively eviscerate the time limits prescribed for filing such complaints.”
   (quoting Pacheco v. Rice, 966 F.2d 904, 906 (5th Cir. 1992))).2
           Furthermore, even viewing the allegations in the light most favorable
   to Abels, as this court must, Abels fails to assert sufficient factual details to
   avail herself of any of the equitable doctrines that could keep her claim alive.
   See Taylor v. United Parcel Serv., Inc., 554 F.3d 510, 521 (5th Cir. 2008)
   (“[F]iling a timely charge of discrimination with the EEOC is . . . a
   requirement that, like a statute of limitations, is subject to waiver, estoppel,
   and equitable tolling.” (quoting Zipes v. Trans World Airlines, Inc., 455 U.S.
   385, 393 (1982))); see also Phillips v. Leggett & Platt, Inc., 658 F.3d 452, 457
   (5th Cir. 2011) (providing three bases for equitable tolling that are to be
   “applied sparingly” (quoting Ramirez v. City of San Antonio, 312 F.3d 178,
   183 (5th Cir. 2002))). Therefore, none of the equitable doctrines apply here.
   “Thus, it is immaterial when [Abels] became suspicious of the reasons
   behind her [reclassification]” because she did not contact an EEO counselor
   within 45 days of her paygrade reclassification. Miller, 359 F. App’x at 537.
   Accordingly, the district court did not err when it found that Abels’s claim
   was time barred.
           AFFIRMED.




           2
              The Third Circuit agrees with our interpretation. After initially recognizing the
   discovery rule in Title VII cases, the Third Circuit later determined that its earlier decision
   could not “be reconciled with the Supreme Court’s mandate that when ‘the text [of a
   statute] and reasonable inferences from it give a clear answer,’ that is ‘the end of the
   matter.’” Rotkiske v. Klemm, 890 F.3d 422, 428 (3d Cir. 2018) (quoting Brown v. Gardner,
   513 U.S. 115, 120 (1994)) (overruling Oshiver v. Levin, Fishbein, Sedran & Berman, 38 F.3d
   1380 (3d Cir. 1994)). Although the Seventh Circuit has arguably extended the discovery
   rule to the context of actions for employment discrimination, its analysis does not overcome
   our precedent. See, e.g., Cada v. Baxter Healthcare Corp., 920 F.2d 446, 450 (7th Cir. 1990)
   (Posner, J.).




                                                 3